          Case 4:21-cv-00518-KGB Document 9 Filed 07/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FEDERAL TRADE COMMISSION, and                                                      PLAINTIFFS

STATE OF ARKANSAS, ex rel.
LESLIE RUTLEDGE,
ATTORNEY GENERAL

v.                               Case No. 4:21-cv-00518-KGB

BINT OPERATIONS LLC, a limited liability                                         DEFENDANTS
company,

LASHONDA MOORE, individually
and as an officer of BINT OPERATIONS LLC, and

MARLON DEANDRE MOORE, formerly known
as MARLON DEANDRE MAIDEN, individually
and as an officer of BINT OPERATIONS LLC.


                                            ORDER

       Before the Court is a motion for extension of time to answer or otherwise respond to the

complaint filed by defendants LaShonda Moore and Marlon Moore (jointly, “the Moores”) and

BINT Operations LLC (“BINT”) (collectively “defendants”) (Dkt. No. 7). Plaintiffs Federal Trade

Commission (“FTC”) and the State of Arkansas, ex rel. Leslie Rutledge, Attorney General

(collectively, “plaintiffs”) filed their complaint on June 16, 2021 (Dkt. No. 1). The Moores’

deadline to file a responsive pleading to the complaint was July 14, 2021 and BINT’s deadline to

file a responsive pleading to the complaint is currently July 16, 2021 (Dkt. No. 7, ¶¶ 1, 2).

Defendants retained Donald E. Godwin and the law firm of Godwin Bowman, P.C. to represent

them in this matter on July 6, 2021 (Id., ¶ 3). Defendants request an extension of time up to, and

including, August 4, 2021, to answer or otherwise respond to plaintiffs’ complaint (Id., at 3). For

good cause shown, the Court grants defendants’ motion for extension of time to answer or
              Case 4:21-cv-00518-KGB Document 9 Filed 07/15/21 Page 2 of 2




otherwise respond to the complaint (Dkt. No. 7). Defendants have up to and including August 4,

2021, to answer or otherwise respond to plaintiffs’ complaint.

        Also, before the Court is Donald E. Godwin’s motion for leave to appear pro hac vice under

Local Rule 83.5(d) without local counsel (Dkt. No. 8). Local Rule 83.5(d) permits the Court, upon

written motion, to waive the rule’s requirements and permit a non-enrolled attorney to proceed

without designating local counsel, for the limited purposes of the pending litigation. Mr. Godwin

has stated that he will “at all times affirm to the Local Rules of this Court and to the jurisdiction

of the Court in matters of discipline” (Id., ¶ 4). For good cause shown, the Court grants the motion

(Dkt. No. 8). Mr. Godwin may appear pro hac vice without local counsel for the pendency of this

litigation.

        It is so ordered this 15th day of July, 2021.



                                                        ______________________________
                                                        Kristine G. Baker
                                                        United States District Judge




                                                  2
